PER CURIAM.
Concluding that the claimant’s failure to report to work without good cause after the employer expressly directed him to do so as a result of Hurricane Ivan constitutes misconduct connected with work, we reverse the Unemployment Appeals Commission’s order and remand with instructions that the appeals referee’s decision be reinstated. See Dorisma v. Fla. Unemployment Appeals Comm’n, 544 So.2d 1110, 1111 (Fla. 3d DCA 1989) (holding that the appellant’s refusal to work additional hours when the employer was faced with an extreme workplace situation constituted misconduct connected with work and, thus, disqualified the appellant from receiving unemployment compensation benefits); see also Lucido v. State, Unemployment Appeals Comm’n, 862 So.2d 913, 917 (Fla. 4th DCA 2003) (noting that an employee’s outright refusal to perform an employer’s valid and reasonable work or*1257der may constitute misconduct connected with work).
REVERSED and REMANDED with instructions.
WEBSTER, PADOVANO and LEWIS, JJ., concur.